DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-16 are pending.

Claim Objections
Claim 10 is objected to because at line 2 “a channel” should read --–the radially outwardly facing channel--, as best understood by the Examiner.
Claim 14 objected to for depending upon itself. For the purpose of this action, claim 1 has been interpreted as depending from claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "said first ribs" in line 2.  There is insufficient antecedent basis for this limitation in the claim; first ribs are not previously recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19850378 (Sokolhs; the citations of which are taken from the attached translation).
Regarding claim 12, Sokolhs discloses a method of making a joint (see Figure 2 and annotated Figure 1 below), comprising the steps of:
inserting a portion of a stud (6) into an open bore of a housing (4) such that the stud extends along a central axis (12) out of the inner bore through an open end of the housing;
preparing an elastic boot body (1; see page 3, paragraph 2) that extends from a first boot end to a second boot end;
fixedly attaching a boot bearing (2) that is made of a more rigid material (see page 5, paragraph 3) than the elastic boot body with the second boot end of the elastic boot body and wherein the boot bearing has a plurality of radially inwardly extending and annularly shaped first ribs that are separated from one another by at least one first groove;

establishing a dynamic seal between the first ribs of the boot bearing and the stud and between a lip formed on the elastic boot body and the stud (see Figure 2).

    PNG
    media_image1.png
    476
    1046
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Sokolhs
Regarding claim 13, Sokolhs discloses the boot bearing (2) further includes a plurality of axially extending and annularly shaped second ribs that are spaced radially from one another by at least one second groove (see annotated Figure 1 above).
Regarding claim 16, Sokolhs discloses the boot bearing (2) presents a pair of flanges which are spaced apart from one another on opposite sides of a channel and wherein the second end of the elastic boot body contacts the boot bearing in the channel and presents a plurality of ridges for reducing a surface-to-surface contact area between the elastic boot body and the boot bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolhs in view of US 3,343,855 (Husen).
Regarding claim 1, Sokolhs discloses a joint (see Figure 2 and annotated Figure 1 above), comprising:
a housing (4) with an inner bore that extends along a central axis (12);
a stud (6) partially received in said inner bore and having a shank portion which extends out of said inner bore for attachment with a gearbox;
an elastic boot body (1; see page 3, paragraph 2) which extends from a first boot end that is sealed against said housing to a second boot end;
a boot bearing (2) made of a plastic material (see page 5, paragraph 3) and secured to said second boot end and establishing a seal between said second boot end of said elastic boot body and said shank portion of said stud (see Figure 2);
said boot bearing presenting a plurality of radially inwardly extending and annularly shaped first ribs that contact said shank portion of said stud and that are spaced from one another in an axial direction by a plurality of first grooves for reducing surface-to-surface contact area between said bearing and said shank portion of said stud (see annotated Figure 1 above).
Sokolhs does not expressly disclose said elastic boot body further including an annular sealing lip on one axial side of said boot bearing, said sealing lip directly contacting said stud.
Husen teaches an elastic boot body (52) further including an annular sealing lip (70) on one axial side of a boot bearing (64), said sealing lip directly contacting a stud (32) in order to provide a tight seal to the stud (see column 2, lines 53-55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Sokolhs such that said elastic boot body further including an annular sealing lip on one axial side of said boot bearing, said sealing lip directly contacting said stud, as taught in Husen, in order to provide a tight seal to the stud.
Regarding claim 2, Sokolhs teaches said boot bearing (2) further includes a first flange portion which presents a plurality of axially extending and annularly shaped second ribs that are spaced radially from one another by a plurality of second grooves for reducing a surface-to-surface contact area between said bearing and another component (see annotated Figure 1 above).
Regarding claim 3, Sokolhs teaches said shank portion of said stud presents a cylindrical portion with a generally constant diameter and wherein said first ribs of said boot bearing (2) are in contact with said cylindrical portion (see annotated Figure 1 above).
Regarding claim 5, Sokolhs teaches said second end portion of said elastic boot body (1) is received within a channel of said boot bearing (2; see Figure 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sokolhs and Husen as applied to claim 1 above, and further in view of US 2009/0194953 (Sueoka).
The combination of Sokolhs and Husen teaches the tie rod end as set forth in claim 1, but does not expressly disclose said boot bearing (2 of Sokolhs) is in an overmolding engagement with said elastic boot body (1 of Sokolhs).
Sueoka teaches providing a boot bearing (56) in an overmolding engagement with an elastic boot body (8) solves the problem of grease leakage while improving assembling operability (see paragraph [0018]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sokolhs and Husen, such that said boot bearing is in an overmolding engagement with said elastic boot body, as taught in Sueoka, in order to solve the problem of grease leakage while improving assembling operability.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sokolhs and Husen as applied to claim 1 above, respectively, and further in view of US 4,758,110 (Ito).
Sokolhs discloses the joint as set forth in claim 1, but does not expressly disclose said plastic material of said boot bearing (2) is polyoxymethylene.
Ito teaches forming a bearing (7) from polyoxymethylene provides a bearing which is both hard and resilient (see column 3, lines 9-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sokolhs such that said plastic material of said boot bearing is polyoxymethylene, as taught in Ito, in order to provide a bearing which is both hard and resilient.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolhs in view of US 2010/0260538 (Brunneke).
Regarding claim 7, Sokolhs discloses a joint (see Figure 2 and annotated Figure 1 above), comprising:
a housing (4) with an inner bore that extends along a central axis (12);
a stud (6) partially received in said inner bore and having a shank portion which extends out of said inner bore for attachment with a gearbox;
an elastic boot body (1; see page 3, paragraph 2) which extends from a first boot end (top end in Figure 2) that is sealed against said housing to a second boot end (bottom end in Figure 2);
a boot bearing (2) made of a plastic material (see page 5, paragraph 3) and secured to said second boot end and establishing a seal between said second boot end of said elastic boot body and said shank portion of said stud (see Figure 2); and
said boot bearing presenting a pair of flanges which are axially spaced apart from one another on opposite sides of a radially outwardly facing channel (see annotated Figure 1 below); and
said second end of said elastic boot body contacting said boot bearing in said radially outwardly facing channel (see Figure 2). 
Sokolhs does not expressly disclose said second end presenting a plurality of spaced apart ridges for reducing surface-to-surface contact between said elastic boot body and said boot bearing.
Brunneke teaches a second end of an elastic boot body (7) presenting a plurality of spaced apart ridges (14, 15, 16) for reducing surface-to-surface contact between said elastic boot body and said boot bearing (see Figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the elastic boot body of Sokolhs such that it presents a plurality of spaced apart ridges, as taught in Brunekke, in order to reduce surface-to-surface contact between said elastic boot body and said boot bearing.
Regarding claim 8, Sokolhs teaches said boot bearing (2) further includes a first flange portion which presents a plurality of axially extending and annularly shaped second ribs that are spaced radially from one another by a plurality of second grooves for reducing a surface-to-surface contact area between said bearing and another component (see annotated Figure 1 above).
Regarding claim 9, Sokolhs teaches said shank portion of said stud (6) presents a cylindrical portion with a generally constant diameter and wherein first ribs of said boot bearing (2) are in contact with said cylindrical portion (see annotated Figure 1 above).
Regarding claim 10, Sokolhs discloses said second end portion of said elastic boot body (1) is received within the channel (see annotated Figure 1 above) of said boot bearing (2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sokolhs and Brunekke as applied to claim 8 above, and further in view of Ito.
The combination of Sokolhs and Brunekke teaches the joint as set forth in claim 8, but does not expressly disclose said plastic material of said boot bearing (2 of Sokolhs) is polyoxymethylene.
Ito teaches forming a bearing (7) from polyoxymethylene provides a bearing which is both hard and resilient (see column 3, lines 9-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sokolhs such that said plastic material of said boot bearing is polyoxymethylene, as taught in Ito, in order to provide a bearing which is both hard and resilient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolhs as applied to claim 12 above, and further in view of Ito.
Sokolhs discloses the boot bearing (2) is made as a single, monolithic piece, but does not expressly disclose said plastic material of said boot bearing (2) is polyoxymethylene.
Ito teaches forming a bearing (7) from polyoxymethylene provides a bearing which is both hard and resilient (see column 3, lines 9-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sokolhs such that said plastic material of said boot bearing is polyoxymethylene, as taught in Ito, in order to provide a bearing which is both hard and resilient.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolhs as applied to claim 12 above, and further in view of Sueoka.
Sokolhs discloses the method as set forth in claim 12, but does not expressly disclose said boot bearing (2) is in an overmolding engagement with said elastic boot body (1).
Sueoka teaches providing a boot bearing (56) in an overmolding engagement with an elastic boot body (8) solves the problem of grease leakage while improving assembling operability (see paragraph [0018]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sokolhs, such that said boot bearing is in an overmolding engagement with said elastic boot body, as taught in Sueoka, in order to solve the problem of grease leakage while improving assembling operability.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 11, 2021